UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7335



JOHN R. WILCOX, JR.,

                                              Plaintiff - Appellant,

          versus


ELIZABETH BOWEN, Esquire; OFFICE       OF   THE
STATE’S ATTORNEY, HARFORD COUNTY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
00-2390-DKC)


Submitted:   November 30, 2000           Decided:   December 11, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John R. Wilcox, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John R. Wilcox, Jr., a Maryland inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915 (West Supp. 2000).     We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Wilcox v. Bowen, No.

CA-00-2390-DKC (D. Md. Aug. 15, 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2